Citation Nr: 1221909	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  03-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for Type II diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and September 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

At the time of the January 2003 rating decision, the RO granted service connection (and an initial 10 percent evaluation) for diabetes mellitus, effective from June 14, 2002, the date of receipt of the Veteran's claim for service connection.  However, in the subsequent September 2003 rating decision, the RO increased the Veteran's 10 percent evaluation for service-connected diabetes mellitus to 20 percent, once again, effective from June 14, 2002.  

In April 2007, the Veteran's case was remanded to the RO in part so that a Statement of the Case might be issued on the issue of entitlement to an effective date earlier than June 14, 2002 for the award of service connection for diabetes mellitus, thereby affording the Veteran the opportunity to perfect his appeal on that issue.  However, in a rating decision of January 2009, the RO assigned an effective date of June 14, 2001 (one year prior to the date of receipt of the Veteran's claim) for the award of an initial 20 percent evaluation for service-connected Type II diabetes mellitus.  

Subsequent correspondence from both the Veteran and his accredited representative makes it clear that he no longer wishes to pursue the issue of an earlier effective date for the award of service connection (and initial 20 percent evaluation) for Type II diabetes mellitus.  

In June 2009, the Board remanded the case for further development.  Although the requested development was substantially accomplished another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that in July 2011, subsequent to a Supplemental Statement of the Case issued in June 2011, but prior to the notice of transfer of the claims file to the Board, the Veteran submitted additional medical evidence pertaining to his claim for an increased rating for his type II diabetes mellitus.  This evidence was not accompanied by a waiver of initial RO review.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2009).  Since this evidence is neither duplicative of other evidence nor irrelevant, it must be referred back to the RO.  38 C.F.R. §§ 19.37, 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:  

Review the evidence associated with the claims files since the June 2011 Supplemental Statement of the Case, and readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

